Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘anomaly detector’ in claims 9,11; ‘change detector’ in claim 10; ‘time-series analyzer’ in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
s 5,6 are objected to because of the following informalities: these claims contain the limitation ‘tangible, non-transitory computer-readable medium’ but the independent claim 1 contains the limitation ‘tangible, non-transitory machine-readable medium. The Examiner believes that the non-transitory mediums of claims 1,5,6 should all be the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,4-14,16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to mathematical concepts - mathematical calculation and mental processes – concepts performed in the human mind.
	Regarding claim 1, with the exception of the recitation of the limitations ‘a distributed cache…(MID) servers forming a cluster…one or more processors, configured to execute machine-readable instructions….non-transitory, machine-readable medium…receive…a subset of state information…’, the claim recites a mathematical calculation. The limitation ‘perform a statistical analysis on the subset of the state information’ is directed to a mathematical calculation.
	
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a distributed cache…(MID) servers forming a cluster…one or more 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘a distributed cache configured to store state information for a plurality of configuration items (Cis); receive, from the distributed cache, a subset of the state information associated with the subset of the plurality of Cis assigned to corresponding MID server’ are concepts that are well-understood, routine, conventional 2106.05(d) II. i. Receiving or transmitting data over a network and iv. storing and retrieving information in a memory.

As for the limitations recited in claims 2,4-12, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  The additional element do not apply or use the judicial exception in some other 


Regarding claim 13, with the exception of the recitation of the limitations ‘a tangible, non-transitory, machine-readable medium that when executed by one or more processor cause a machine to; receive…an assignment; receive…a subset of the state information…’, the claim recites a mathematical calculation. The limitation ‘perform a statistical analysis on the subset of the state information’ is directed to a mathematical calculation.
Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘a tangible, non-transitory, machine-readable medium that when executed by one or more processor cause a machine to…’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘receive, from a distributed cache configured to store state information for a plurality of 

As for the limitations recited in claims 14,16-18, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.   
 
There is no 101 rejection for claims 3 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses the limitation ‘…machine-readable medium…’. The specification does not disclose a ‘…machine-readable medium…’ and what devices comprise a ‘…machine-readable medium…’. However, the specification does disclose a ‘tangible, non-transitory, and computer-readable storage media’ in paragraph 0057.
Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claims 5,6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses the limitation ‘…computer-readable medium…’. The specification does not disclose a ‘…computer-readable medium…’ and what devices comprise a ‘…computer-readable medium…’. However, the specification does disclose a ‘tangible, non-transitory, and computer-readable storage media’ in paragraph 0057.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitation ‘…a tangible, non-transitory, machine-readable medium…’. The Examiner is unclear as to what ‘…machine-readable medium…’ is and what devices are interpreted as being ‘…machine-readable medium…’. However, the specification does disclose a ‘tangible, non-transitory, and computer-readable storage media’ in paragraph 0057.
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitation ‘A tangible, non-transitory, machine-readable medium…’. The Examiner is unclear as to what ‘…machine-readable medium…’ is and what devices are interpreted as being ‘…machine-readable medium…’. However, the specification does disclose a ‘tangible, non-transitory, and computer-readable storage media’ in paragraph 0057.
Claims 5,6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitation ‘A tangible, non-transitory, computer-readable medium…’. The Examiner is unclear as to what ‘…computer-readable medium…’ is and what devices are interpreted 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over De Temmeman et al. (USPN 9054942B1) in view of Theimer et al. (USPN 9639589B1).

As per claim 1, De Temmeman et al. discloses a system, comprising: store state information for a plurality of configuration items (CIs) (column 3, lines 26-45 - monitoring data stores 129 that store data 123 which includes logs from components (column 3, lines 3-15) that are sent by the monitoring agents on servers 103); a plurality of management, instrumentation, and discovery (MID) servers forming a cluster (column 2, lines 48-50 – monitoring servers 106), and wherein each of the plurality of MID servers comprises: one or more processors, configured to execute machine-readable instructions; a tangible, non-transitory, machine-readable medium, comprising the machine-readable instructions that, when executed by the one or more processors, 
	De Temmeman et al. fails to explicitly state a distributed cache and wherein each of the plurality of MID servers is assigned to a subset of the plurality of CIs less than an entirety of the plurality of CIs.
	DeTemmeman et al. discloses storing data received from monitoring agents in monitoring data stores and monitoring services on monitoring servers processing a portion of the data received from the monitoring agents.
	Theimer et al. discloses a distributed cache in (column 24, lines 23-28 - caches 804) and wherein each of the plurality of MID servers is assigned to a subset of the plurality of CIs less than an entirety of the plurality of Cis (column 19, lines 59 – column 20, line 15 and column 21, lines 13-34 – the data records are divided and processed by a particular node).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include a distributed cache and each of the plurality of MID servers is assigned to a subset of the plurality of CIs less than an entirety of the plurality of Cis of Theimer et al. in the monitoring data stores and monitoring server processing a portion of the data received form the monitoring agents of DeTemmeman et al. A person of ordinary skill in the art would have been motivated to make the modification 

As per claim 4, De Temmeman et al. fails to explicitly state wherein a first subset of the plurality of CIs less than an entirety of the plurality of CIs is assigned to a first MID server and a second subset of the plurality of CIs less than an entirety of the plurality of CIs that are different than the first subset is assigned to a second MID server.
De Temmeman et al. discloses monitoring services on monitoring servers processing a portion of the data received from the monitoring agents.
	Theimer et al. discloses wherein a first subset of the plurality of CIs less than an entirety of the plurality of CIs is assigned to a first MID server and a second subset of the plurality of CIs less than an entirety of the plurality of CIs that are different than the first subset is assigned to a second MID server (column 19, lines 59 – column 20, line 15 and column 21, lines 13-34 – the data records are divided and processed by a particular node).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to have a first subset of the plurality of CIs less than an entirety of the plurality of CIs is assigned to a first MID server and a second subset of the plurality of CIs less than an entirety of the plurality of CIs that are different than the first subset is assigned to a second MID server of Theimer et al. in the monitoring server processing a portion of the data received form the monitoring agents of De Temmeman et al. A person of ordinary skill in the art would have been motivated to make the modification 

As per claim 13, De Temmeman et al. discloses a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors, cause a machine to: receive a subset of the state information associated with the assignment, wherein the subset of the state information is less than the entirety of the state information available (column 4, line 64 – column 5, line 1 and abstract – monitoring functions are performed on a portion of the data received); and perform a statistical analysis on the subset of the state information (column 5, lines 43-64 – alarm conditions are detected by alarm thresholds).
De Temmeman et al. fails to explicitly state a distributed cache and receive, from a distributed cache configured to store state information for a plurality of configuration items (CIs), via one of a plurality of management, instrumentation, and discovery (MID) servers forming a cluster, an assignment of a subset of the plurality of CIs less than an entirety of the plurality of CIs.
	DeTemmeman et al. discloses storing data received from monitoring agents in monitoring data stores and monitoring services on monitoring servers processing a portion of the data received from the monitoring agents.
	Theimer et al. discloses a distributed cache in (column 24, lines 23-28 - caches 804) and receive, from a distributed cache configured to store state information for a plurality of configuration items (CIs), via one of a plurality of management, instrumentation, and discovery (MID) servers forming a cluster, an assignment of a 
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include a distributed cache and receive, from a distributed cache configured to store state information for a plurality of configuration items (CIs), via one of a plurality of management, instrumentation, and discovery (MID) servers forming a cluster, an assignment of a subset of the plurality of CIs less than an entirety of the plurality of CIs of Theimer et al. in the monitoring data stores and monitoring server processing a portion of the data received form the monitoring agents of DeTemmeman et al. A person of ordinary skill in the art would have been motivated to make the modification because a cache is used to store data and stream partitioning polices are implemented to distribute subsets of data records to different sets of nodes as disclosed in column 7, lines 1-4.

As per claim 19, De Temmeman et al. discloses a computer-implemented method, comprising: identify a plurality of configuration items (CIs) (column 3, lines 3-15 – received logs from components on the servers 103).
De Temmeman et al. fails to explicitly state define a plurality of assignments, one assignment for each of a plurality of management, instrumentation, and discovery (MID) servers forming a cluster, the assignment comprising a subset of the plurality CIs less than an entirety of the plurality of Cis and provide to each of the plurality of MID servers, an indication of a corresponding assignment of the plurality of assignments.

Theimer et al. discloses define a plurality of assignments, one assignment for each of a plurality of management, instrumentation, and discovery (MID) servers forming a cluster, the assignment comprising a subset of the plurality CIs less than an entirety of the plurality of Cis and provide to each of the plurality of MID servers, an indication of a corresponding assignment of the plurality of assignments (column 19, lines 59 – column 20, line 15 and column 21, lines 13-34 – the data records are divided and processed by a particular node.).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include causing delivery, from a distributed cache, a subset of state information associated with the corresponding assignment to each of the plurality of MID servers of Theimer et al. in the monitoring data stores and monitoring server processing a portion of the data received form the monitoring agents of DeTemmeman et al. A person of ordinary skill in the art would have been motivated to make the modification because a cache is used to store data and stream partitioning polices are implemented to distribute subsets of data records to different sets of nodes as disclosed in column 7, lines 1-4.

As per claim 20, De Temmeman et al. discloses comprising: enabling subsequent performance of a statistical analysis on the subset of the state information (column 5, lines 43-64 – alarm conditions are detected by alarm thresholds).

DeTemmeman et al. discloses storing data received from monitoring agents in monitoring data stores and monitoring services on monitoring servers processing a portion of the data received from the monitoring agents.
	Theimer et al. discloses causing delivery, from  a distributed cache in (column 24, lines 23-28 - caches 804), a subset of state information associated with the corresponding assignment to each of the plurality of MID servers (column 19, lines 59 – column 20, line 15 and column 21, lines 13-34 – the data records are divided and processed by a particular node).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include causing delivery, from a distributed cache, a subset of state information associated with the corresponding assignment to each of the plurality of MID servers of Theimer et al. in the monitoring data stores and monitoring server processing a portion of the data received form the monitoring agents of DeTemmeman et al. A person of ordinary skill in the art would have been motivated to make the modification because a cache is used to store data and stream partitioning polices are implemented to distribute subsets of data records to different sets of nodes as disclosed in column 7, lines 1-4.

s are rejected under 35 U.S.C. 103 as being unpatentable over De Temmeman et al. in view of Theimer et al. in further view of Ben Simhon et al. (USPN 20160147583A1).
As per claim 9, De Temmeman et al. and Theimer et al. fail to explicitly state wherein each of the MID servers comprise: an anomaly detector, configured to: identify statistical outliers of the statistical analysis; identify an anomaly of the statistical outliers by tracking a history of the statistical outliers; wherein the anomaly is determined based upon a magnitude of deviation between the subset of the state information and a statistical model.
	De Temmeman et al. discloses detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers.
	Ben Simhon et al. discloses wherein each of the MID servers comprise: an anomaly detector, configured to: identify statistical outliers of the statistical analysis (paragraph 0066 – identify deviations from that expected baseline); 
identify an anomaly of the statistical outliers by tracking a history of the statistical outliers (paragraph 0097 – cumulative density function that takes prior anomalies into consideration); wherein the anomaly is determined based upon a magnitude of deviation between the subset of the state information and a statistical model (paragraphs 0097-0099 – anomaly duration).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to have each of the MID servers comprise: an anomaly detector, configured to: identify statistical outliers of the statistical analysis; identify an anomaly of the statistical outliers by tracking a history of the statistical outliers; wherein the anomaly 

As per claim 10, De Temmeman et al. and Theimer et al. fail to explicitly state wherein each of the MID servers comprise: a change detector, configured to: identify statistical outliers using a first filter applied to the subset of the state information; determine when a data transition associated with the statistical outliers indicates noise; determine when the data transition associated with the statistical outliers indicates a level change; and when the data transition associated with the statistical outliers indicates the level change, present a notification of the level change.
De Temmeman et al. discloses detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers.
	Ben Simhon et al. discloses wherein each of the MID servers comprise: a change detector, configured to: identify statistical outliers using a first filter applied to the subset of the state information; determine when a data transition associated with the statistical outliers indicates noise; determine when the data transition associated with the statistical outliers indicates a level change (paragraphs 0096,0102,0103); and 
when the data transition associated with the statistical outliers indicates the level change, present a notification of the level change (paragraph 0023 - In other features, 
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to have each of the MID servers comprise: a change detector, configured to: identify statistical outliers using a first filter applied to the subset of the state information; determine when a data transition associated with the statistical outliers indicates noise; determine when the data transition associated with the statistical outliers indicates a level change of Ben Simhon et al. in the detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers of De Temmeman et al. A person of ordinary skill in the art would have been motivated to make the modification because anomalies are able to be detected and evaluated to as disclosed in paragraph 0010 of Ben Simhon et al.

As per claim 11, De Temmeman et al. and Theimer et al. fail to explicitly state wherein each of the MID servers comprise: a time-series analyzer, configured to: classify the subset of the state information into at least one of a plurality of classifications based at least in part upon historical time-series data; and construct a statistical model representative of a stream of current time-series data based upon the at least one of the plurality of classifications; an anomaly detector, configured to: monitor the stream of current time-series data; perform a statistical analysis on the stream of the current time-series data based at least in part upon the statistical model constructed by the time-series analyzer; identify statistical outliers of the stream of the 
De Temmeman et al. discloses detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers.
Ben Simhon et al. discloses classify the subset of the state information into at least one of a plurality of classifications based at least in part upon historical time-series data; and construct a statistical model representative of a stream of current time-series data based upon the at least one of the plurality of classifications (paragraphs 0012,0019); 
an anomaly detector, configured to: monitor the stream of current time-series data (paragraph 0055); perform a statistical analysis on the stream of the current time-series data based at least in part upon the statistical model constructed by the time-series analyzer; identify statistical outliers of the stream of the current time-series data based at least on the statistical analysis (paragraphs 0065,0066);
 determine an anomalous score for the statistical outliers based at least on a history of the statistical outliers; wherein the anomalous score indicates a magnitude of deviation between the current time-series data and the statistical model (paragraphs 0097-0099); and 

Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to have time-series analyzer, configured to: classify the subset of the state information into at least one of a plurality of classifications based at least in part upon historical time-series data; and construct a statistical model representative of a stream of current time-series data based upon the at least one of the plurality of classifications; an anomaly detector, configured to: monitor the stream of current time-series data; perform a statistical analysis on the stream of the current time-series data based at least in part upon the statistical model constructed by the time-series analyzer; identify statistical outliers of the stream of the current time-series data based at least on the statistical analysis; determine an anomalous score for the statistical outliers based at least on a history of the statistical outliers; wherein the anomalous score indicates a magnitude of deviation between the current time-series data and the statistical model; and present the anomalous score to a client communicatively coupled to the system, for subsequent reporting, client action, or both of Ben Simhon et al. in the detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers of De Temmeman et al. A person of ordinary skill in the art would have been motivated to make the modification because anomalies are able to be detected and evaluated to as disclosed in paragraph 0010 of Ben Simhon et al.


De Temmeman et al. discloses detecting alarm conditions by alarm thresholds by the monitoring services on the monitoring servers.
Ben Simhon et al. discloses a seasonal classification, indicating that the subset of the state information appears to adhere to a process having periodic non-normal distribution, a general trend over time, or both (paragraphs 0063-0065).
 Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to have a seasonal classification, indicating that the subset of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113